 Exhibit 10.1

 

 

 

PORTIONS OF THIS EXHIBIT MARKED BY [**] HAVE BEEN OMITTED PURSUANT TO RULE
601(B)(10) OF REGULATION S-K. THE OMITTED INFORMATION IS (I) NOT MATERIAL AND
(II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY
DISCLOSED.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MANUFACTURING AND SUPPLY AGREEMENT BETWEEN

INTERNATIONAL ISOTOPES INC. AND

PROGENICS PHARMACEUTICALS, INC.

 

Dated as of April 5, 2019

 

 

 

 

 

 

 

 

 

 

 

MANUFACTURING AND SUPPLY AGREEMENT

 

This Manufacturing and Supply Agreement (this “Agreement”), effective as of this
5th day of April, 2019 (the “Effective Date”), is entered into by and between
INTERNATIONAL ISOTOPES INC., a Texas corporation, with its principal place of
business located at 4137 Commerce Circle, Idaho Falls, Idaho 83401 (“INIS”), and
PROGENICS PHARMACEUTICALS, INC., a Delaware corporation, with its principal
place of business at 1 World Trade Center, 47th Floor, Suite J, New York, New
York 10007 (“Progenics”). INIS and Progenics may also be referred to in this
Agreement individually as a “Party” and together as the “Parties”. Certain
capitalized terms used herein have the meanings ascribed to them in Section 1
below.

 

R E C I T A L S

 

WHEREAS, Progenics seeks to establish a source for the production and supply of
designated clinical and/or commercial quantities of Products (as defined below);
and

 

WHEREAS, INIS intends to construct and commission a dedicated commercial
manufacturing facility which shall include [**] (the “Dedicated Facility”) in a
committed space at the existing INIS facility located at 4137 Commerce Circle,
Idaho Falls, Idaho 83401 (the “Facility”), at which INIS intends to produce
clinical and commercial supply of Products for Progenics, all upon the terms and
conditions set forth in this Agreement.

 

NOW THEREFORE, in consideration of the mutual representations, warranties and
covenants contained herein, the Parties hereto agree as follows.

 

1.

DEFINITIONS

 

When used herein, the following terms shall have the respective meanings set
forth

below.

 

1.1             “Act” means the U.S. Federal Food, Drug and Cosmetic Act, as
amended, and the regulations promulgated thereunder from time to time.

 

1.2             “Affiliate” means with respect to any Party, any Person that is
controlled by, controls, or is under common control with, that Party. For this
purpose, “control” of a corporation or other business entity shall mean direct
or indirect beneficial ownership of more than fifty percent (50%) of the voting
interest in, or more than fifty percent (50%) in the equity of, or the right to
appoint more than fifty percent (50%) of the directors or management of, such
corporation or other business entity.

 

1.3             “Batch” means the quantity of a Product of uniform character and
quality, yielded from the same cycle of Manufacturing, manufactured using [**]
radioactivity, as directed by Progenics in a Purchase Order or otherwise.

 



 

 

 

  

1.4             “Business Day” means any day other than a Saturday, Sunday or
another day on which commercial banks in New York, New York are authorized or
required by Law to close. Any reference herein to a day other than a Business
Day shall mean a calendar day.

 

1.5             “cGMP” means the Current Good Manufacturing Practice Regulations
of the U.S. Code of Federal Regulations, as set forth in 21 CFR Parts 210 and
211 (or their respective successors as in effect from time to time) and all
other applicable rules and regulations under each of the foregoing, each as
amended from time to time.

 

1.6“FDA” means the U.S. Food and Drug Administration or any successor agency.

 

1.7             “Field Alert” means any field alert report submitted or required
to be submitted to the FDA to identify quality defects in any Product pursuant
to 21 CFR 314.81(b)(1).

 

1.8             “Indemnified Parties” means (i) with respect to claims arising
under Section 12.1, Progenics Indemnified Parties, and (ii) with respect to
claims arising under Section 12.2, INIS Indemnified Parties.

 

1.9             “Indemnifying Party” means (i) with respect to claims arising
under Section 12.1, INIS, and (ii) with respect to claims arising under Section
12.2, Progenics.

 

1.10          “INIS Background Technology” means any Technology (i)(A) owned or
controlled by INIS or any of its Affiliates as of the Effective Date, or (B)
developed or obtained by or on behalf of INIS or any of its Affiliates after the
Effective Date independent of this Agreement and without use of any Progenics
Technology or Confidential Information of Progenics; and (ii) all intellectual
property rights in any of the foregoing. All INIS materials and information
owned or controlled by INIS or any of its Affiliates as of the Effective Date
associated with [**] is considered an example of INIS Background Technology.

 

1.11          “INIS Program Technology” means Program Technology that is
developed using Confidential Information of INIS and that (A) (i) is not based
on and does not incorporate, rely on or include any Progenics Technology, (ii)
is an improvement or modification to INIS manufacturing processes and is
designed to perform generalized functions not specific to the particular
requirements of Progenics, (iii) does not contain and is not generated from, nor
derived from or developed using, any Progenics Technology, and (iv) is not
developed at the request or direction of Progenics; and (B) all intellectual
property rights in any of the foregoing.

 

1.12          “INIS Technology” means INIS Background Technology and INIS
Program Technology. INIS Technology shall constitute INIS Confidential
Information.

 

1.13          “Labeling” means all labels, package inserts, carton imprints and
all other markings on packaging for, or other similar materials related to a
Product that are defined as labels or labeling under any applicable Law.

 

1.14          “Labeling Specifications” means the labeling and packaging
specifications for the Products, as determined by Progenics from time to time.

 



2 

 

 

 

1.15“Landlord” means, the landlord of the Facility.

 

1.16          “Law” means all applicable federal, state and local laws, statutes
or ordinances (including, without limitation, the Act) governing the
Manufacture, marketing, advertising, distribution and sale of the Products and
use of the Products in clinical trials, including, without limitation, all
regulations, rules or published guidelines or pronouncements having the effect
of Law, promulgated by any Regulatory Authority.

 

1.17          “Manufacture,” “Manufactured,” or “Manufacturing” means the
manufacturing, formulating, finishing (including packaging), filling, and
quality control testing (including in- process, release and stability testing)
of the Products in accordance with this Agreement and the Quality Agreement.

 

1.18          “Manufacturing Authorization” means any authorization necessary to
Manufacture the Products as granted by the applicable Regulatory Authority.

 

1.19          “Master Batch Record” means the document approved in writing by
the Parties specifying or referencing the complete set of formal instructions
agreed upon by the Parties for the Manufacturing of Product, as such document
may be amended, supplemented or otherwise modified from time to time by mutual
written agreement of the Parties.

 

1.20          “Materials” means all ingredients and components required to
Manufacture the Product, including active ingredients, excipients, packaging
components, labels and printed materials.

 

1.21          “Non-conforming Product” means any unit of the Product that, at
the time it is delivered to Progenics in accordance with Section 6 hereof, does
not conform to the provisions of Section 3.2 hereof or is otherwise defective,
damaged or unusable.

 

1.22          “Person” means any natural person, corporation, company,
partnership, limited partnership, limited liability company, firm, association,
trust, government, governmental agency or any other entity, whether acting in an
individual, fiduciary or other capacity.

 

1.23         “Product” means each of (i) Azedra® (Ultratrace® Iobenguane I-131)
and (ii) [**].

 

1.24          “Product Specifications” means the specifications and quality
standards (including, without limitation, tests, analytical procedures and
acceptance criteria) for each Product attached hereto as Exhibit A, other than
the Labeling Specifications, as such specifications and quality standards may be
amended, supplemented or otherwise modified from time to time by mutual written
agreement of the Parties. The Parties anticipate that the Product Specifications
for each Product may be modified slightly during the process validation and the
stability study, in each case within the parameters set forth on Exhibit A.

 

1.25           “Progenics Background Technology” means (i)(A) any Technology
owned or controlled by Progenics or any of its Affiliates as of the Effective
Date, including the formulation for each Product, and all modifications and
improvements thereof, or (B) any Technology, other than Program Technology,
developed or obtained by or on behalf of Progenics or any of its Affiliates
after the Effective Date; and (ii) all intellectual property rights in any of
the foregoing.

 

1.26          “Progenics Program Technology” means all Program Technology other
than INIS Program Technology.

 



3 

 

 

 

1.27          “Progenics Technology” means Progenics Background Technology and
Progenics Program Technology. Progenics Technology shall constitute Progenics
Confidential Information.

 

1.28          “Program Technology” means all Technology created, developed,
generated or derived by or on behalf of either Party or any of its Affiliates in
the course of the activities contemplated by this Agreement.

 

1.29          “Project Worker” means (i) an employee of INIS assigned to a
position referenced on Exhibit B and approved by Progenics, and (ii) any other
Person that may be assigned by INIS and approved by Progenics to perform INIS’
obligations under this Agreement, including but not limited to any Subcontractor
engaged by INIS for such purpose.

 

1.30          “Quality Agreement” means the Quality Agreement to be executed
between the Parties after the Effective Date and attached (or deemed attached)
to this Agreement as Exhibit C hereto, as such agreement may be amended,
supplemented or otherwise modified from time to time by mutual written agreement
of the Parties.

 

1.31          “Recall” means any stock recovery of any Product during the
clinical phase or any recall, field correction or withdrawal of any Product from
the market.

 

1.32          “Regulatory Authority” means the FDA or any court, tribunal,
arbitrator, agency, commission, official or other instrumentality of any
federal, state, county, city or other political subdivision, domestic or
foreign, that performs a function for such jurisdiction similar to the function
performed by the FDA.

 

1.33          “Regulatory Standards” means all Laws, rules, regulations and
Regulatory Authority advisory opinions or orders applicable to the
Manufacturing, Labeling, storing, marketing, sale, reimbursement and/or pricing
of the Products.

 

1.34          “Specifications” means, collectively, the Master Batch Record, the
Product Specifications and the Labeling Specifications.

 

1.35          “Subcontractor” means any Person to whom INIS subcontracts or
otherwise delegates any of its obligations under this Agreement (including the
Quality Agreement).

 

1.36“Suite” means [**].

 

1.37          “[**]” means the [**] manufacturing suite to be constructed in the
Dedicated Facility, as indicated on the manufacturing area layout plan set forth
on Exhibit D attached hereto.

1.38          “[**]” means the [**] manufacturing suite to be constructed in the
Dedicated Facility, as indicated on the manufacturing area layout plan set forth
on Exhibit D attached hereto.

 

1.39          “Supply Price” means the Initial Supply Price for each Product, as
adjusted from time to time in accordance with Section 7.2.

 

1.40          “Technology” means all discoveries, inventions, know-how,
developments, methods, techniques, trade secrets, innovations, updates,
modifications, enhancements, improvements, copyrights, data, documentation,
processes, procedures, specifications and other intellectual property of any
kind, whether or not protectable under patent, trademark, copyright or similar
laws.

 



4 

 

 

 

1.41          “Third Party” means any Person other than the Parties to this
Agreement and their Affiliates.

 

1.42          Other Definitions. Each of the following terms is defined in the
section of this Agreement referenced opposite such term:

 



Term  Section  Confidential Information       13.1 Dedicated Facility 
 Recitals  Disclosing Party       13.1 Dispute       14.5 Facility   Recitals 
Forecast       3.1 Losses       12.1 INIS Indemnified Parties       12.2 Initial
Supply Price       7.1 Manufacturing Space       2.1 Milestone   Exhibit B 
[**]   Exhibit B  Minimum Amount       3.1 Parties   Preamble  Party   Preamble 
PPI   7.2(a) PPI Increase   7.2(a) Progenics Equipment       2.3 Progenics
Indemnified Parties       12.1 Purchase Order       3.1 Receiving Party      
13.1 Specifications       2.2 Startup Activities       2.1 Term       11.1 Title
11       11.4 Third Party Claim       12.1



 

2.

DEDICATED FACILITY

 

2.1             Build-out of Dedicated Facility; Startup.

 

(a)                                                  Manufacturing and related
services performed by INIS hereunder (without

 



5 

 

 

 

subcontracting or delegation) shall occur at the Dedicated Facility within the
committed space set forth on Exhibit D attached hereto (the “Manufacturing
Space”). INIS will design, construct and commission the Dedicated Facility,
which shall include [**], within the Manufacturing Space. INIS will submit to
Progenics the design, construction and acquisition agreements with the Third
Party contractors and vendors of the Dedicated Facility for Progenics’ prior
approval. It is understood that the construction of the INIS building addition
that will house the Progenics Dedicated Facility/Manufacturing Space will be the
responsibility of INIS and its Landlord at their own expense pursuant to a
separate agreement or lease amendment to be entered into between the Landlord
and INIS. INIS shall otherwise be responsible for the design, construction and
equipping of the Dedicated Facility. Exhibit B hereto contains the general
specifications for the Dedicated Facility and required equipment and the
timeline for the design, construction and equipping of the Dedicated Facility.

 

(b)                 No later than May 17, 2019 INIS shall complete the design
work for the Dedicated Facility and submit to Progenics for its approval
detailed specifications and detailed budget and list of required equipment,
which shall be based on and not exceed the amounts or change the types of items
set forth in Exhibit B hereto without Progenics’ prior written approval. Upon
approval by Progenics of such detailed specifications, budget and list of
equipment and the applicable design, construction and/or acquisition agreements,
Progenics shall be responsible for the payment of the costs set forth in such
budget, without markup, which shall be paid in accordance with Exhibit B
attached hereto; provided, however, (i) the amounts and types of such costs to
be paid by Progenics shall in no event exceed the amounts and types of costs
contained in such detailed specifications, budget and list of equipment, and
(ii) payments to Third Party vendors or contractors shall be made directly to
such parties by Progenics.

 

(c)                                                      The manufacturing area
layout plan for the Dedicated Facility Manufacturing Space attached as Exhibit D
has been reviewed and approved by Progenics. Any changes made to this plan shall
be subject to the prior written approval of Progenics. The Dedicated Facility
shall be dedicated full time and solely to the Manufacture and supply of
Products pursuant to this Agreement and shall not be shared with or used for any
other projects or customers of INIS with the exception of the Quality Laboratory
which may be used in part by INIS for its other products or as otherwise
approved by Progenics in accordance with Exhibit B hereto.

 

(d)                                             INIS will perform all necessary
engineering work, equipment acquisition and commissioning, training,
qualification, and validation activities, and other work required in order to be
able to Manufacture, supply, and ship Products and fulfill its obligations under
this Agreement, including each of the activities described in more detail in
Exhibit B attached hereto (collectively, “Startup Activities”) per cGMP as
applicable.

 

(e)                                                  Progenics will pay to INIS
each of the Milestone Payments upon achievement of each of the Milestones as set
forth in Exhibit B attached hereto.

 

(f)                                                    The estimated timeline
for the design and construction of the Dedicated Facility, the Startup
Activities and the start of Manufacturing activities is set forth in Exhibit B
attached hereto.

 

2.2             Process Transfer and Validation. Progenics shall define the
specifications required for the transfer of the manufacturing processes, and
including analytical test and validation methods, for the Products and INIS
shall perform the services to transfer and validate the processes in accordance
with such specifications as a part of the Startup Activities.

 

2.3             Equipment. Progenics shall own and hold all title to all
equipment paid for by Progenics pursuant to Section 2.1 or otherwise pursuant to
this Agreement (the “Progenics Equipment”) and shall provide Progenics Equipment
to INIS pursuant to a bailment arrangement with INIS as bailee. INIS’ use

 



6 

 

 

  

and custody of Progenics Equipment as Progenics’ bailee shall continue to be
subject to the terms and conditions set forth in Exhibit E hereto.

 

3.

MANUFACTURE AND SUPPLY OF PRODUCT

 

3.1             Batches. Commencing upon completion of all of (i) Milestones 1
through 6, and

(ii)   the first to occur of Milestone 7 or Milestone 11, then during the Term,
and subject in each case to the terms and conditions set forth in this
Agreement:

 

(a)                                             INIS shall at all times during
the Term ensure that it has sufficient manufacturing capacity available at the
Dedicated Facility to Manufacture and supply to Progenics all the Products
ordered by Progenics from time to time, in a minimum amount of at least [**]
(the “Minimum Amount”), subject to adjustment for semiannual shutdown periods
pursuant to Section 3.1(e). Progenics shall submit Purchase Orders to INIS for
the Minimum Amount of Batches per calendar month (taking into account Batches
manufactured at [**] in the Dedicated Facility), subject to adjustment for
semiannual shutdown periods pursuant to Section 3.1(e). Purchase orders shall be
prepared on a mutually acceptable purchase order form (each a “Purchase Order”)
for each order for Product placed by Progenics under this Agreement. Each
Purchase Order shall be subject to the terms and conditions of this Agreement.
In the event that the Minimum Amount requirement for Purchase Orders set forth
in this Section 3.1(a) is not met for any calendar month due to Progenics
cancelling or failing to deliver sufficient Purchase Orders, INIS shall reserve
the right to invoice Progenics on a calendar monthly basis the difference in
total Supply Price between the total Supply Price for the actual Batches ordered
for such month and the total Supply Price for the number of Batches in the
Minimum Amount for such month. In the event that any such difference in Supply
Price for a Batch shortfall below the Minimum Amount for any month is invoiced
by INIS and paid for by Progenics, Progenics shall be entitled to a credit for
such payment against future excess Batch orders as provided in Section 7.2(e).
For the avoidance of doubt, nothing contained in this Section 3.1 or otherwise
in this Agreement shall require Progenics to purchase or pay for any failed
Batch or any Non-conforming Product.

 

(b)                                            Notwithstanding the Minimum
Amount, from time to time, at its option, Progenics may request that INIS
Manufacture and supply more than the Minimum Amount per calendar month, up to
the maximum capacity of the Dedicated Facility.

 

(c)                               If for any reason there are no patient ([**])
Batches of a Product ordered during a calendar month or if a previously ordered
Batch of a Product is cancelled, INIS will manufacture a Batch of such Product
to maintain site qualification. This material will be available for patient
([**]) use if needed and will be billed for as per the terms of this Agreement.

 

(d)                                            No later than the first day of
each calendar quarter, Progenics shall provide to INIS a good faith projection
or estimate of Progenics’ requirements for Products during each month of such
quarter (the “Forecast”), which approximates, as nearly as possible, based on
information available at the time to Progenics, the quantity of Product that
Progenics may order for each such month, for the period beginning with the first
day of such calendar quarter. Forecasts are for information purposes only and do
not create any binding obligations on behalf of either Party.

 

(e)                                              There will be [**] shutdowns of
each Suite in the Dedicated Facility of two (2) weeks per Suite for maintenance
to be scheduled by mutual agreement of the Parties; provided that only one (1)
Suite may be shut down for such maintenance at any one time. Notwithstanding the
foregoing, Progenics may not unreasonably withhold its agreement to a
maintenance period proposed by INIS should INIS believe it necessary to complete
within a recommended period to ensure its commitments under this

 



7 

 

 

 

Agreement are achievable; provided that [**] shall not be shut down for such
maintenance at the same time. Minimum calendar month Batch charges shall not
apply during shutdown periods if no Suite remains available for supply of
Product; and if no other Suite is then available for supply of Product, the
Minimum Amount applicable for any calendar month in which a shutdown occurs
shall be pro rated accordingly, rounded down to the lower Batch amount (i.e.,
there would be no partial Batch production or ordering requirement).

 

3.2             Certain Quality and Other Standards. INIS shall Manufacture and
supply all quantities of Product ordered by Progenics in accordance with this
Agreement (a) in a fully packaged and labeled form, with all inserts and
warnings and other Labeling required in accordance with this Agreement, and (b)
in accordance with Laws, Regulatory Standards, the Specifications, applicable
cGMPs and the other terms and conditions of this Agreement (including the
Quality Agreement).

3.3             Competitive Activities. INIS shall not, and shall ensure that
its Affiliates do not, directly or indirectly, develop for itself or a Third
Party or contract manufacture for a Third Party a radiopharmaceutical (as
defined below) to treat (1) MIBG-avid tumors or (2) PSMA-avid prostate cancer. A
radiopharmaceutical as defined for purposes of this Section 3.3 is any chemical
entity (either small molecule or biologics) bearing any kind of radioisotope
(alpha, beta or gamma emitter or any combination of thereof) designed to image
or treat certain diseases.

 

3.4             Non-Exclusive Purchases. Nothing in this Agreement shall
prohibit Progenics from entering into other Manufacturing and supply
arrangements with Third Parties for Products. However, none of the third-party
agreements shall reduce Progenics obligation to order the minimum calendar
monthly Batch requirements from INIS under this Agreement.

 

3.5             Training. INIS shall provide appropriate training to Project
Workers and other INIS support personnel to Manufacture Products.

 

3.6             Project Workers. All Project Workers identified on Exhibit B
hereto as full time shall be dedicated full time to the Startup Activities and
Manufacture and supply of Products and performance of INIS’ other obligations
hereunder. Although none of the Project Workers shall be employees or
independent contractors of Progenics, (a) Progenics shall have the right to
approve the proposed assignment by INIS of each Project Worker to the
transactions contemplated by this Agreement, which approval will not be
unreasonably withheld, and (ii) if at any time Progenics becomes reasonably
dissatisfied with the performance, qualifications or conduct of a Project
Worker, Progenics shall have the right to direct INIS to remove such Project
Worker from any involvement with the Startup Activities and Manufacture and
supply arrangements hereunder, and INIS shall comply promptly with such request.
If a full time Project Worker identified on Exhibit B hereto leaves the employ
of INIS, INIS shall, subject to the approval of Progenics, promptly replace such
Project Worker. INIS shall not reassign any such full time Project Worker away
from the Startup Activities and/or Manufacture and supply of Products and
performance of INIS’ other obligations hereunder, even if at any given time,
such Project Worker is idle, without the express prior written consent of
Progenics, in its sole discretion. Progenics will not be liable for any
compensation or employee benefits due to any Project Worker or any other costs
or expenses relating to any Project Worker, all of which shall be borne by INIS.

 

3.7             Support Staff. INIS shall provide such part time additional
support staff as required to support the startup of the Dedicated Facility,
routine Batch production operations, and performance of maintenance and
inspections. The selection of INIS support staff shall be at the sole discretion
of INIS and are expected to include the Quality Assurance Manager, Production
Manager, Radiological Control Technicians, and Administrative staff, however,
additional disciplines may be utilized if required by INIS. Progenics will not
be liable for any compensation or employee benefits due to any such support
staff or any other costs or expenses relating to any such support staff, all of
which shall be borne by INIS.

  

8 

 

 



3.8             Qualified Personnel. INIS shall engage and employ only
professionally qualified Project Workers and other Support Staff to perform
INIS’ obligations under this Agreement. INIS shall not in performance under this
Agreement use the services of any person debarred or suspended under the Act (as
more specifically set forth in Section 9.1(e)). INIS does not as of the
Effective Date have, and covenants that it will not during the Term of this
Agreement hire, as an officer or an employee, any person who has been convicted
of a felony under the laws of the United States for conduct relating to the
regulation of any product under the Act.

 

4.

MATERIALS; SUBCONTRACTING

 

4.1                                           Purchase of Materials. INIS shall
obtain from Third Parties at its expense all Materials required for Startup
Activities and to Manufacture and supply the Products consistent with the
quantities of Products ordered by Progenics. INIS shall purchase such Materials
from qualified suppliers in accordance with the Quality Agreement. Progenics
shall reimburse INIS all out-of-pocket costs incurred by INIS in purchasing
Materials, [**] of such costs as provided in and subject to Exhibit B attached
hereto. Progenics, at its own expense, shall supply to INIS (or cause a Third
Party to supply to INIS) the Product precursor, [**] required to Manufacture
each Batch of Product. IF INIS supplies the I131 required to Manufacture a Batch
of Product Progenics shall pay [**]. Notwithstanding anything herein to the
contrary, the failure of INIS to timely deliver Products to Progenics to the
extent a result of Progenics failure to timely deliver the Materials specified
in the foregoing sentence shall not constitute a breach by INIS under this
Agreement.

 

4.2                                           Subcontracting. INIS may not
subcontract or otherwise delegate any of its obligations hereunder without the
prior written consent of Progenics, in its sole discretion. Prior to use of any
permitted Subcontractor, INIS shall ensure that (a) such Subcontractor has all
Manufacturing Authorizations required for the performance of such activities,
and (b) to the extent required by applicable Law, a supplement to such
Manufacturing Authorizations permitting such Subcontractor’s performance of the
applicable Manufacturing activities in respect of the Product in such
Subcontractor’s facilit(ies) has been approved by the FDA and any other
applicable Regulatory Authority. Notwithstanding any subcontracting pursuant to
this Section 4.2, INIS shall remain responsible for ensuring that the Products
are Manufactured in accordance with this Agreement, including with respect to
conformity to applicable Law and the relevant Specifications, and any action,
omission, negligence, breach or other action by any Subcontractor shall be
deemed that of INIS for the purposes of this Agreement and the Quality
Agreement.

 

5.

MANUFACTURING

 

5.1                                           Stability Testing. INIS shall
perform stability testing for each Product to support process development,
technical transfer, process validation, product registration and Regulatory
Authority post-approval commitments in accordance with cGMP, Marketing
Authorizations and the terms and conditions set forth in the Quality Agreement
and shall provide all stability results to Progenics promptly after obtaining
such results. If either Progenics or INIS believes any additional stability
testing is required or recommended, each Party shall provide the other with
advance, written notice of such proposed additional testing, and shall in all
cases obtain Progenics’ written consent to such testing. Handling of costs for
any such additional testing shall be agreed; provided that in no event shall
Progenics be obligated to pay for any costs to the extent additional testing is
required or proposed as the result of or related to any deviation or failure
caused in whole or in part by INIS or any of its Subcontractors.

 

5.2                                           Product Testing. INIS shall test
the Products supplied pursuant to this Agreement according

 



9 

 

 

 

to the applicable methods of analysis set forth in the Specifications and
Quality Agreement. All tests [**] must be completed prior to delivery of such
Products by INIS to Progenics. Due to the time required for analysis, [**]
results are received post-delivery and post-dosing. If any quantity of Product
is found not to be in compliance with the Specifications, INIS shall, at its own
expense, notify Progenics in writing of any such non-compliance and handle,
store, transport, treat and dispose of such quantity of such Product, all in
accordance with all applicable Laws (including but not limited to Laws
pertaining to the environment and employee health and safety). For the avoidance
of doubt, failure of any quantity of such Product to comply with Specifications
or to pass tests as set forth in the Quality Agreement shall not excuse INIS
from its supply obligations under this Agreement.

 

5.3Acceptance and Rejection.

 

(a)                     Delivery. INIS shall deliver to Progenics all of the
Products in accordance with Section 6 hereof, and shall include a bill of
materials describing the contents of such shipment, a certificate of analysis,
and any other documents and materials related to the Products contained in such
shipment that are required pursuant to the Quality Agreement.

 

(b)Non-conforming Product.

 

(i)                                                 Except as expressly set
forth herein to the contrary, Progenics may (before or after any payment
therefor) reject all or any portion of a shipment of Product that is found to
contain Non-conforming Product. Progenics shall give written notice to INIS,
specifying the grounds for such rejection and providing a sample of such
allegedly Non- conforming Product. Once declared to be Non-conforming Product in
accordance with this Section 5.3(b), subject to final determination of the cGMP
expert as set forth in subsection (iii) below, such Product shall be deemed to
be the property of INIS (including all risk of loss), and Progenics shall not be
obligated to make any payment therefor.

 

(ii)                                              As promptly as practicable,
but in any case within no more than thirty (30) days, after receipt of any
shipment of Product, Progenics shall, or shall cause its agent to, assess the
quantity and visually inspect the quality of such Product to determine
conformity of the shipment of Product with the applicable Purchase Order and
identify any readily observable damage or defects and promptly notify INIS of
any shortage or any such readily observable defect. If Progenics elects to
undertake testing of any shipment of Product hereunder for conformity to the
applicable Specifications, then such testing shall be undertaken within five (5)
days, and Progenics shall notify INIS of the results thereof in writing promptly
upon completion of such testing. Notwithstanding the foregoing or anything to
the contrary in this Agreement, (i) Progenics may reject Product as
Non-conforming Product on the basis of any latent defect (which, in the case
that Progenics undertakes testing of the Product, as described above, is not
readily discoverable through such testing) by written notice to INIS within
thirty (30) days from the date such defect was actually discovered, and (ii)
INIS’ warranties with respect to the Product and otherwise hereunder shall
remain in effect notwithstanding any failure by Progenics to reject Product
supplied hereunder. Any such notice shall describe in reasonable detail the
defect or non-conformity and shall include samples of the Product being rejected
and, if available, copies of written reports relating to tests, studies or
investigations performed by or on behalf of Progenics on the Product being
rejected.

 

(iii)                                           If INIS in good faith disputes
Progenics’ rejection of all or part of any shipment of Product, and such dispute
is not resolved by mutual agreement of the Parties within thirty (30) days of
Progenics’ notice of rejection, such dispute shall be referred to an
independent, cGMP expert organization of recognized repute within the
pharmaceutical industry reasonably acceptable to, and appointed by, both INIS
and Progenics, for final assessment of product quality and acceptability. Such
organization shall act as an expert and not as an arbitrator. The results of
such assessment shall be binding on Progenics and INIS and cannot be the subject
of any appeal. The expense of hiring and fees and

 



10 

 

 

  

disbursements of such organization shall be paid by the Party whose position is
rejected by such expert organization.

 

(c)                      If the Parties agree, or results of Third Party
assessment pursuant to subsection (iii) above show, that any portion of any
shipment of Product is not in accordance with the applicable Purchase Order
quantity or is Non-conforming Product, then, at Progenics’ option, INIS shall
make up any quantity shortfall and/or replace the Non-conforming Product as
promptly as practicable and at no additional cost to Progenics or, if INIS is
unable or unwilling to make such replacement within thirty (30) days after
Progenics’ notice of Non-conforming Product (or after the assessing firm’s
result if disputed pursuant to subsection (iii) above), refund within thirty
(30) days thereafter the total cost of all Non-conforming Product to Progenics.
Notwithstanding the foregoing, INIS shall have no liability or obligation to
Progenics under this Section 5.3 if it is determined that any such defect or
non-conformance is attributable to the failure by any Person (including
Progenics) to store, transport or care for such Product in a proper manner after
such Product left INIS’ or its agent’s possession. Upon INIS’ instructions,
Progenics shall destroy or return the Non-conforming Product, in either case at
Progenics’ option and at INIS’ cost; provided that if it is determined that any
such defect or non-conformance is attributable to the failure by any Third Party
or Progenics to store, transport or care for such Product in a proper manner
after such Product left INIS’ or its agent’s possession, such destruction or
return shall be at Progenics’ cost.

 

5.4Labeling and Packaging.

 

(a)                     Progenics shall provide to INIS and shall bear
responsibility for ensuring the accuracy of the information contained in, all
Labeling and for compliance thereof with all Regulatory Standards. All Labels
shall be created in accordance with the Labeling Specifications.

 

(b)                     For so long as INIS is responsible for procuring
Labeling for any Product, should Progenics desire or be required to change any
component of the Labeling of any Product, or to introduce a new packaging
component to which such Labeling will be affixed, Progenics shall so inform INIS
and shall be responsible for updating the artwork or text, as applicable, and
providing it to INIS in camera-ready or electronic form and in compliance with
the Labeling Specifications. INIS shall make all necessary arrangements for such
Labeling to be printed and shall provide to Progenics printer’s proofs of all
Labeling for Progenics’ review within thirty (30) days after (x) its receipt of
the artwork or text, as applicable, from Progenics and (y) Progenics’ consent to
the expenditures associated with such Labeling in accordance with the remainder
of this Section 5.4(b). Within fifteen (15) Business Days of its receipt of such
proofs, Progenics shall either provide to INIS any necessary corrections thereto
or notify INIS of its approval of such proofs. Upon Progenics’ acceptance
thereof, INIS shall return all artwork provided by Progenics. INIS shall give
Progenics notice and obtain Progenics’ consent to any expenditure related to
changes to labeling and/or packaging; provided, however, that (i) INIS shall
have no obligation to supply the Product hereunder bearing such modified
labeling and/or packaging until Progenics has given such consent, and (ii) if
any such modification is required by applicable Law or Regulatory Standards,
then INIS shall have no obligation to supply the Product hereunder until
Progenics has given such consent.

 

(c)                      The Products shall be packaged in the standard lead
containment packaging (which is described on Exhibit F hereto) and dry ice
suitable for transportation to the site of administration, together with all
related release and shipping documentation and temperature monitoring equipment
as designated by Progenics. The incremental cost of the standard containment
packaging, or any non-standard, specially designed lead containment packaging
and any return shipment costs of such packaging for re-use will be borne by
Progenics.

 

5.5Records and Audit.

  

11 

 

 

 

(a)                     INIS shall maintain complete and up to date
manufacturing and regulatory records in connection with the Manufacture of
Product and other activities performed by it pursuant to this Agreement,
including all records necessary to evidence compliance in all respects with (i)
the applicable cGMP regulations, environmental, health and safety regulations,
federal requirements for handling of radioactive materials and regulations for
the transport of dangerous goods as related to the supply and manufacture of
Products; (ii) the Specifications; and (iii) obligations under this Agreement.
Such books and records shall be open to inspection and copying by Progenics.

 

(b)                     INIS shall maintain complete and up to date books and
records of any costs of INIS for which Progenics is responsible under this
Agreement. Such books and records shall be open to the inspection and copying by
Progenics and, if Progenics reasonably determines that such books and records
reflect an overpayment by Progenics under this Agreement, a firm of certified
public accountants selected by Progenics and reasonably acceptable to INIS who
shall have executed appropriate confidentiality agreements, for the limited
purpose of verifying such costs for which Progenics is responsible under this
Agreement. Except as otherwise provided in this Section 5.5, the cost of any
such examination shall be paid by Progenics. In the event that any such
inspection reveals that Progenics has been charged in excess of the costs for
which it is responsible hereunder, INIS shall promptly refund to Progenics the
amount of such overpayment, plus interest at a rate equal to six percent (6%)
annually. In the event that any such overpayment by Progenics is in excess of
the greater of (i) [**], in the aggregate, INIS shall pay for the reasonable,
documented fees and expenses of the firm of certified public accountants
conducting such inspection. In the event that any such inspection reveals an
underpayment by Progenics, Progenics shall promptly pay the amount of such
underpayment to INIS.

 

5.6                                           Product Storage. INIS shall
maintain, at its expense, adequate storage areas for Products at the Dedicated
Facility prior to the delivery of such Products to Progenics. Such areas shall
comply with cGMP and the applicable Product Specifications, and INIS shall be
solely responsible for loss, damage or contamination with respect to any Product
(including to packaging) while stored therein.

 

6.

DELIVERY OF PRODUCT

 

6.1       Delivery. Upon release of Product by INIS in accordance with the
Quality Agreement, delivery shall be made within two (2) Business Days prior to
or after the delivery date specified in the Purchase Order. The Product shall be
delivered Free Carrier (FCA), INIS’ Facility (per Incoterms 2010) and drop
shipments shall be made by INIS directly to sites of administration via
Progenics’ designated carrier and mode of transportation, at Progenics’ expense.
Progenics shall designate a carrier and mode of shipment on each Purchase Order
for Product submitted to INIS. INIS shall pack and label the cartons of Product
supplied in accordance with the Specifications and the Quality Agreement. If
requested, at Progenics’ cost and expense, INIS shall arrange for any insurance
desired by Progenics on shipments of Product, in amounts that Progenics shall
determine, and naming Progenics as the loss payee. When shipping Product, INIS
shall comply with all applicable Laws.

 

7.

SUPPLY PRICE; PAYMENTS

 

7.1           Initial Supply Prices for Products. Subject to Section 7.2,
Progenics shall pay INIS [**] for each Batch of finished and packaged Azedra®
and [**], in each case shipped to the site of administration (as applicable, the
“Initial Supply Price”). The Initial Supply Price does not include the cost of
the standard lead containment packaging (which is described on Exhibit F
hereto), the temperature monitoring equipment as designated by Progenics, or the
cost of returning such packaging to INIS for re-use. The Initial Supply Price
does include the dry ice suitable for transportation to the site of
administration

 



12 

 

 

 

and all related release and shipping documentation. The incremental cost of any
other non-standard, specially designed lead containment packaging and any
incremental return shipment costs of such non-standard packaging for re-use will
be borne by Progenics. The Initial Supply Prices shall be subject to adjustment
in accordance with Section 7.2.

 

7.2Adjustment of Supply Prices.

 

(a)                     Annual PPI Increases. Following the completion of the
first full calendar year of the Term, INIS may increase the Supply Price of each
Product no more than once in each calendar year during the Term; provided that
such increase shall not exceed the lesser of (i) [**]. For the avoidance of
doubt, any change to the Supply Price of a Product pursuant to Section 8.2 shall
not be subject to this Section 7.2(a).

 

(b)                     Notice and Disputes. INIS shall notify Progenics of each
increase in any Supply Price it intends to take under Section 7.2(a), which
notice shall be accompanied by reasonable supporting documentation supporting
such increase as appropriate. In the event that Progenics disputes the amount of
any increase in the Supply Price of any Product in accordance with the foregoing
and such Supply Price is subsequently adjusted upon resolution of such dispute,
then Progenics shall be entitled to a credit or a refund, at its option, equal
to the difference between the amount, if any, paid by Progenics for any such
Product delivered prior to such resolution and invoiced at the higher Supply
Price, and the amount that should have been invoiced to Progenics for such
Product based on the adjusted Supply Price.

 

(c)                      In the event that, with respect to any calendar month,
Progenics submits Purchase Orders to INIS for [**], then the Initial Supply
Price of [**] shall be adjusted downward for each such Batch in excess of such
[**] for each Batch of finished and packaged Products.

 

(d)                     Progenics shall submit Purchase Orders to INIS for the
Minimum Amount of Batches per calendar month (taking into account Batches
manufactured at both Suites in the Dedicated Facility).

 

(e)                      In the event that any difference in Supply Price for a
Batch shortfall below the Minimum Amount for any month is invoiced by INIS and
paid for by Progenics pursuant to Section 3.1(a), Progenics shall be entitled to
a credit for such payment on a Batch-by-Batch basis against the Supply Price for
the next Batch(es), if any, in excess of the Minimum Amount ordered by Progenics
for any month in the next twelve (12) months after the month in which such
shortfall occurred. Such credit for each shortfall Batch shall be automatically
applied to reduce the Supply Price of each such excess Batch to zero (0),
without regard to whether the Supply Price of the shortfall Batch and the Supply
Price of the later excess Batch would otherwise be the same. [**]

 

7.3       Invoice and Payment. INIS shall invoice Progenics for the applicable
Supply Price for each quantity of Product supplied pursuant to this Agreement
promptly upon delivery of such quantity of Product in accordance herewith.
Progenics shall pay the applicable invoices within thirty (30) days of receipt
of the invoice. Progenics shall notify INIS in writing of any dispute with any
invoice (along with substantiating documentation and a reasonably detailed
description of the dispute). Progenics will be deemed to have accepted all
invoices for which INIS does not receive timely notification of dispute and
shall pay all undisputed amounts due under such invoices within the period set
forth above. All payments to be made pursuant to this Agreement shall be paid in
United States dollars. To the extent required by applicable Laws, Progenics
shall withhold from any payment any amounts required to be withheld in
accordance with the applicable taxing or other governmental authorities.

 



13 

 

 

 

8.

REGULATORY AND QUALITY MATTERS

 

8.1            Quality Agreement. Quality and regulatory requirements, including
use of qualified Materials’ suppliers, Manufacturing in full compliance with
cGMPs and maintaining cGMP compliant facilities, storing and handling of
Materials, temperature and moisture control, prevention of product contamination
(including cross-contamination), implementation of required changes to
Specifications and Manufacturing processes, retention of samples, stability
testing, failure reporting and other quality related matters shall be governed
by, and performed by the Parties in accordance with, the terms and conditions of
the Quality Agreement. The Parties shall negotiate in good faith and execute the
Quality Agreement within thirty (30) days of the Effective Date. The Quality
Agreement is intended to supplement this Agreement, and shall be incorporated in
this Agreement in its entirety, except that in the event of a conflict between
any term, condition or provision of this Agreement and any term, condition or
provision of the Quality Agreement, the applicable term, condition or provision
of this Agreement shall control unless otherwise agreed in writing by the
Parties.

 

8.2Changes to Specifications, etc.

 

(a)         In the event Progenics proposes a change to Specifications or
otherwise in the Materials, equipment, processes or procedures used to
Manufacture Product, Progenics shall deliver written notice to INIS describing
such proposed change. INIS shall use good faith efforts to implement all
proposed changes and respond to any such notice with an assessment of the
feasibility of making such change, an estimate of the costs associated with such
change and a proposed time-line for implementation. The reasonable costs
associated with implementation of any change under this Section 8.2(a) shall be
borne by Progenics. Prior to implementing any such change, INIS shall provide an
estimate to Progenics of the impact such change shall have on pricing and obtain
Progenics’ written approval thereof. New pricing shall be effective upon
implementation of the applicable change.

 

(b)        In the event changes in Specifications or otherwise or in the
Materials, equipment, processes or procedures used to Manufacture Product are
required by a Regulatory Authority or are required as the result of any new
regulations, instructions, requirements, specifications or guidances under cGMP
or other applicable Law, the Party receiving notice of such change shall
promptly notify the other Party. In response to such change, INIS shall use good
faith efforts to implement all proposed changes and provide Progenics with a
written description of any actions proposed to be taken to comply with new or
revised cGMPs or other regulatory or legal requirement, and a cost estimate for
implementing such actions and the schedule for implementation of such change.
The reasonable costs associated with implementation of any change under this
Section 8.2(b) shall be borne by Progenics, except where INIS determines that
the changes are not specific to Progenics’ Product or Manufacturing activities,
in which case, the costs of implementation of such change shall be borne by
INIS. Prior to implementing any such change, INIS shall provide an estimate to
Progenics of the impact such change shall have on pricing and obtain Progenics’
written approval thereof. New pricing shall be effective upon implementation of
the applicable change.

 

(c)          INIS may not make any changes to Specifications or otherwise or in
the Materials, equipment, processes or procedures used to Manufacture Product
without the approval of Progenics, in its sole discretion.

 

8.3           Manufacturing Facility Audits. INIS shall give access to
representatives of Progenics during the Term and during regular business hours
to the Dedicated Facility, and, if relevant to the Products or performance of
INIS’ obligations hereunder, to other parts of the Facility and to INIS’
Subcontractors’ manufacturing facilities, if applicable, to conduct reasonable
inspections in accordance with the inspection procedures set forth in the
Quality Agreement and in a manner that is not disruptive of INIS’ business
operations. Each Party shall be responsible for its own costs associated with
such inspections. INIS shall

 



14 

 

 

  

promptly address and correct any deficiencies identified in any inspection or
audit of the Dedicated Facility or of the Facility in a manner reasonably
satisfactory to Progenics. Progenics shall have the right to have an employee or
representative present to inspect or be consulted on the Startup Activities
and/or Manufacturing and supply activities hereunder at all or any time during
the Term of this Agreement. INIS shall permit Progenics’ representative to have
unfettered access to the Dedicated Facility and, if relevant to the Products or
performance of INIS’ obligations hereunder, other parts of the Facility for such
purposes.

 

8.4            Inspections by Regulatory Authorities. INIS shall promptly notify
Progenics Product Manager of any site visit to the Facility, the Dedicated
Facility and/or its Subcontractors’ manufacturing facility by any Regulatory
Authority, the purpose of which is to inspect the Manufacture, testing, storage,
disposal or transportation of the Products or is otherwise related to any
Product, shall permit such Regulatory Authority to make such visit and
inspection, and, to the extent legally permissible, shall permit Progenics
and/or its representative to be present for such visit and inspection. INIS’
costs in connection with inspections by any Regulatory Authority shall be borne
by Progenics. INIS shall furnish to Progenics all material information supplied
to, or supplied by, any Regulatory Authority, including the Form 483
observations and responses, or warning letters or other communications, in each
case, to the extent that such information relates to the Product or the ability
of INIS to comply with the terms of this Agreement. INIS shall provide Progenics
with an opportunity to comment on any response to such Regulatory Authority with
respect to a Product. INIS shall promptly undertake and complete any corrective
action necessary or required, based on the results of any such inspection
report, warning letter or Regulatory Authority enforcement action.

 

8.5          Regulatory Filings, etc. Progenics shall be responsible, in its
sole discretion, for all Product-specific regulatory filings including any fees
for regulatory filings to the U.S. Food and Drug Administration but not
including any filings or fees related to the Facility. All information,
documents and updates with regard to the Manufacturing of Product which are in
the possession or control of INIS and required or requested by any Regulatory
Authority shall, as reasonably requested by Progenics in connection with such
filings, be provided by INIS, in a timely manner, to such Regulatory Authority,
or, if needed in connection with a regulatory filing of Progenics, shall be
provided directly to Progenics. INIS shall, to the extent legally permissible,
submit to all inquiries and inspections by any such Regulatory Authority in
connection with regulatory submissions of Progenics related to Product. INIS
shall work with Progenics, at the direction of Progenics, to assist in providing
a timely response to any FDA or other Regulatory Authority deficiencies and any
other support required to obtain and maintain FDA or other regulatory approval
for the Products during the Term of this Agreement. Without limiting the
foregoing, Progenics shall have the right to reference any data or information
owned or generated by INIS in connection with the Products (or the Manufacturing
thereof) or the Dedicated Facility (or INIS’ Subcontractors’ facilities, if
applicable) for the purpose of complying with applicable legal and regulatory
requirements, protecting intellectual property or obtaining regulatory
approvals.

 

8.6            Field Alerts and Product Recalls. Except with respect to a Field
Alert or Recall attributable to a breach of INIS’ warranties or obligations
hereunder, Progenics shall bear one hundred percent (100%) of the cost and
expense of any Field Alert or Recall related to Product manufactured by INIS
pursuant to the terms of this Agreement and shall reimburse INIS for any such
costs or expenses incurred by INIS in relation thereto promptly following INIS’
request. With respect to any Field Alert or Recall attributable to a breach of
INIS’ obligations hereunder, (a) INIS shall bear one hundred percent (100%) of
the cost and expense thereof and shall reimburse Progenics for any such
reasonable costs or expenses incurred by Progenics in relation thereto promptly
following Progenics’ request, and (b) INIS shall replace the units of the
Product as promptly as practicable and at no cost to Progenics following
Progenics’ request for such replacement.

 

8.7            Product Returns. In the event that INIS (or any of its
Affiliates) receives any return of Product from a Third Party, INIS shall notify
Progenics of such returned goods and, at Progenics’ option,

 



15 

 

 

 

either destroy such returned goods or deliver such returned goods to Progenics,
in each case at Progenics’ expense, except to the extent caused by INIS, in
which case it shall be at INIS’ expense. In the event that an adverse event is
reported with respect to the Product, INIS shall, in accordance with the Quality
Agreement and at Progenics’ expense, perform any and all appropriate testing of
corresponding retention samples and provide the results thereto to Progenics as
soon as reasonably practicable.

 

9.

REPRESENTATIONS AND WARRANTIES; COVENANTS

 

9.1                    Representations, Warranties and Covenants of INIS. INIS
hereby represents, warrants and covenants to Progenics as follows:

 

(a)                                    Organization. INIS is duly organized,
validly existing and in good standing under the laws of the State of Texas.

 

(b)                                   Power and Authorization. The execution and
delivery by INIS of this Agreement, and the performance of INIS’ obligations
hereunder and the consummation of the transactions contemplated hereby are,
within the power and authority of INIS and have been duly authorized by all
necessary action on the part of INIS. This Agreement (a) has been duly executed
and delivered by a duly authorized representative of INIS, and (b) is the legal,
valid and binding obligation of INIS, enforceable against INIS in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar Laws now or
hereafter in effect relating to or affecting creditors’ rights generally.

 

(c)Noncontravention.

 

(i)             The execution, delivery and performance by INIS of this
Agreement does not and will not (A) violate any Law or any decree or judgment of
any court or other Regulatory Authority applicable to INIS or violate or
conflict with any provision of the Articles of Incorporation or By-laws of INIS,
or (B) conflict with, or require any consent under, any contractual obligation
of INIS or its Affiliates.

 

(ii)             Except for such consents and approvals as have already been
obtained by INIS, are currently in INIS’ possession or will be obtained by INIS
in connection with the construction and commissioning of the Dedicated Facility,
no consents or approvals of, or filings or registrations by INIS with, any
Regulatory Authority or any other Third Party are necessary in connection with
the execution, delivery and performance of this Agreement by INIS.

 

(d)                                     Conforming Product; Manufacturing. INIS
(i) shall perform its obligations hereunder (including in connection with the
Quality Agreement) in compliance with, and the Products supplied by INIS to
Progenics hereunder shall have been Manufactured, Labeled, tested, handled,
stored and transported in accordance with, this Agreement, including all
applicable Specifications, applicable cGMP and all applicable Laws and
Regulatory Standards, and (ii) has and will maintain throughout the Term all
Manufacturing Authorizations necessary in order to Manufacture the Products in
the Dedicated Facility. All quantities of the Products produced by INIS and
supplied to Progenics shall:

 

(i)              conform to the Product Specifications;

 

(ii)be free from defects in processing, materials and workmanship;

 

(iii)           have been manufactured, packaged, tested and stored in
conformity with

 



16 

 

 

  

cGMPs as required by the FDA and any other applicable Regulatory Authority,
together with applicable guidance documents relating to manufacturing and
quality control practices, including, without limitation International
Conference on Harmonization (ICH) guidelines, all as updated, amended, and
revised from time to time;

 

(iv)           not be adulterated or misbranded within the meaning of the Act or
any other applicable Law; and

 

(v)            not be an article that may not be introduced into interstate
commerce under the provisions of Section 404 or 505 of the Act.

 

(e)                                              Debarment. As of the date of
this Agreement and continuously during the Term of this Agreement, neither INIS
nor any of its or its Affiliate’s employees or agents or Affiliates concerned
with the performance of this Agreement has been (i) debarred or convicted of a
crime for which a Person can be debarred, under Section 335(a) or 335(b) of the
Act, (ii) threatened to be debarred under the Act, or (iii) indicted for a crime
or otherwise engaged in conduct for which a person can be debarred under the
Act. INIS agrees that it shall promptly notify Progenics in writing in the event
it receives notification of any such debarment, conviction, threat or
indictment.

 

(f)                                                Non-Infringement; Title. (i)
INIS’ manufacturing processes, techniques, materials and internal specifications
in connection with the Manufacture of the Products and performance of its other
obligations under this Agreement do not and, unless altered at the request or
with the prior written consent of Progenics, will not infringe, misappropriate
or otherwise conflict with or misuse the intellectual property rights of any
Person, (ii) there are no pending or threatened suits, proceedings, claims,
demands, actions or investigations of any other nature or kind against INIS
relating to the Manufacture of the Products, the Dedicated Facility or the
Facility, and (iii) Progenics shall receive good title to all Products delivered
by INIS to Progenics hereunder, free and clear of any liens, security interests,
charges or other encumbrances of any kind.

 

(g)                                             Maintenance of Dedicated
Facility. INIS shall maintain the Dedicated Facility and the Facility (and INIS’
Subcontractors shall maintain their facilities) in compliance with all
applicable Laws, by qualified personnel duly certified or licensed by any
jurisdiction or Regulatory Authority required by Law, and in the same manner it
conducts similar activities with respect to its own proprietary pharmaceutical
products.

 

(h)                                            Personnel. INIS shall perform all
of its obligations under this Agreement by using qualified personnel possessing
such expertise as may be required to support and carry out such obligations, all
in accordance with Sections 3.6, 3.7, and 3.8 and Exhibit B hereto.

 

(i)                                                 Licenses and Permits. INIS
has and shall maintain any and all facility or other licenses (including without
limitation distribution licenses), permits, registrations, and any regulatory
approvals necessary to manufacture, handle, store, label, package, prepare, ship
and transport under cGMP conditions. This includes, but is not limited to, the
use and handling of radioactive materials. In the event that any new fees are
enacted or promulgated after the Effective Date and charged by the FDA for
INIS’s contract manufacturing role of any Products, Progenics shall bear the
cost of those fees solely to the extent such fees are directly related to the
Products. For greater certainty INIS will abide, at its expense, by all laws,
rules and regulations as applicable, including those promulgated by the U.S.
Nuclear Regulatory Commission and any other applicable United States
governmental authority or agency, excluding any new FDA fees attributable to the
contract manufacturing of the Products to the extent Progenics has agreed to
bear such fees pursuant to this Section 9.1(i).

 

(j)                                                LIMITATION. EXCEPT AS
EXPRESSLY SET FORTH IN THIS

 



17 

 

 

  

AGREEMENT AND EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH
IN THE QUALITY AGREEMENT, INIS MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY
KIND, EXPRESS OR IMPLIED, ALL OF WHICH OTHER REPRESENTATIONS AND WARRANTIES (A)
ARE HEREBY DISCLAIMED AND PROGENICS HEREBY WAIVES SUCH OTHER REPRESENTATIONS AND
WARRANTIES, EXPRESS OR IMPLIED, ARISING BY THIS AGREEMENT, AND (B) SHALL NOT BE
EXTENDED, ALTERED OR VARIED EXCEPT BY WRITTEN INSTRUMENT SIGNED BY THE PARTIES
HERETO.

 

9.2                    Representation and Warranties of Progenics. Progenics
hereby represents and warrants to INIS as follows:

 

(a)                                   Organization. Progenics is duly organized,
validly existing and in good standing under the laws of the State of Delaware.

 

(b)                                  Power and Authorization. The execution and
delivery by Progenics of this Agreement, and the performance of Progenics’
obligations hereunder and the consummation of the transactions contemplated
hereby, are within the power and authority of Progenics and have been duly
authorized by all necessary action on the part of Progenics. This Agreement (a)
has been duly executed and delivered by a duly authorized representative of
Progenics, and (b) is the legal, valid and binding obligation of Progenics,
enforceable against Progenics in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws now or hereafter in effect
relating to or affecting creditors’ rights generally.

 

(c)Noncontravention.

 

(i)           The execution, delivery and performance by Progenics of this
Agreement does not and will not violate any Law or any decree or judgment of any
court or other Regulatory Authority applicable to Progenics or violate or
conflict with any provision of the organizational documents of Progenics.

 

(ii)          No material consents or approvals of, or filings or registrations
by Progenics with, any Regulatory Authority or any other Third Party are
necessary in connection with the execution, delivery and performance of this
Agreement by Progenics.

 

(d)                                  Non-Infringement. To the knowledge of
Progenics, Progenics Background Technology related to the Products do not and
will not infringe, misappropriate or otherwise conflict with or misuse the
intellectual property rights of any Person, and (ii) there are no pending or
threatened suits, proceedings, claims, demands, actions or investigations of any
other nature or kind against Progenics relating to the Products.

 

(e)                                    LIMITATION. EXCEPT AS EXPRESSLY SET FORTH
IN THIS AGREEMENT AND EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY
SET FORTH IN THE QUALITY AGREEMENT, PROGENICS MAKES NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, ALL OF WHICH OTHER REPRESENTATIONS
AND WARRANTIES (A) ARE HEREBY DISCLAIMED AND INIS HEREBY WAIVES SUCH OTHER
REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, ARISING BY THIS AGREEMENT,
AND (B) SHALL NOT BE EXTENDED, ALTERED OR VARIED EXCEPT BY WRITTEN INSTRUMENT
SIGNED BY THE PARTIES HERETO.

 



18 

 

 

 

10.

OWNERSHIP OF INTELLECTUAL PROPERTY

 

10.1                            Progenics Background Technology. INIS agrees
that Progenics has and shall retain sole and exclusive rights of ownership in
and to any and all Progenics Confidential Information and other Progenics
Background Technology. INIS does not acquire any license or other right to any
Progenics Background Technology or other Progenics Confidential Information
except to the extent expressly set forth in this Agreement.

 

10.2                            INIS Background Technology. Progenics agrees
that INIS has and shall retain sole and exclusive rights of ownership in and to
any and all INIS Confidential Information and other INIS Background Technology.
Progenics does not acquire any license or other right to any INIS Background
Technology or other INIS Confidential Information except to the extent expressly
set forth in this Agreement.

 

10.3Program Technology.

 

(a)                                             All Progenics Program Technology
shall be and remain the exclusive property of Progenics, and INIS hereby assigns
and vests, and agrees to assign and vest, all of its right, title and interest
thereto to Progenics, and to take such actions as are reasonably requested by
Progenics, at Progenics’ expense, to effect the foregoing assignment and in
connection with Progenics’ efforts to secure patent protection for such
Progenics Program Technology, including that INIS agrees to execute, acknowledge
and deliver to and in the favor of Progenics such assignments and other
instruments and documents reasonably necessary for Progenics to obtain or
maintain intellectual property protection in any and all countries. Without
limiting the foregoing, INIS hereby agrees that all patentable or copyrightable
Progenics Program Technology shall constitute “work for hire” to the extent
allowable under applicable law, with all right, title and interest in such
Progenics Program Technology belonging to Progenics. INIS shall disclose all
Progenics Program Technology promptly and fully to Progenics in writing and to
no others. Progenics may file, prosecute, defend and enforce patent rights on
all Progenics Program Technology as it deems appropriate, in its sole
discretion.

 

(b)                                            All INIS Program Technology shall
be and remain the exclusive property of INIS, and Progenics hereby assigns and
vests, and agrees to assign and vest, all of its right, title and interest
thereto to INIS, and to take such actions as are reasonably requested by INIS,
at INIS’ expense, to effect the foregoing assignment and in connection with
INIS’ efforts to secure patent protection for such INIS Program Technology,
including that Progenics agrees to execute, acknowledge and deliver to and in
the favor of INIS such assignments and other instruments and documents
reasonably necessary for INIS to obtain or maintain intellectual property
protection in any and all countries. Progenics shall disclose all INIS Program
Technology promptly and fully to INIS in writing and to no others. INIS may
file, prosecute, defend and enforce patent rights on all INIS Program Technology
as it deems appropriate, in its sole discretion.

 

10.4Licenses.

 

(a)                                             Progenics hereby grants to INIS
a limited, non-exclusive, royalty-free license (with a right to sublicense
solely to permitted Subcontractors) to use Progenics

 



19 

 

 

 

Background Technology and Progenics Program Technology for the limited purpose
of carrying out INIS’ obligations hereunder. Such limited, non-exclusive,
royalty-free license shall expire upon the completion of such obligations or the
expiration or termination of this Agreement, whichever is the first to occur.

 

(b)                                            INIS hereby grants to Progenics a
non-exclusive, perpetual, fully paid-up, royalty-free, worldwide, transferable
(in accordance with Section 14.6) license (with the right to sublicense), to any
and all INIS Technology that INIS incorporates into any Manufacturing process or
otherwise uses in performing Manufacturing or other services for Progenics, or
that is necessary for the development or manufacturing of the Products or to
make, have made, use, sell and have sold the Products.

 

10.5                            Product Patent Rights. Except as otherwise
specifically set forth in Section 10.3, Progenics shall have all rights and
responsibility, in its sole discretion, for the prosecution of patent
applications and maintenance and enforcement of patents related to any Product
or otherwise useful for the development, Manufacture or commercialization of any
Product.

 

10.6                            No Other Licenses. Except as expressly set forth
in this Agreement, nothing in this Agreement shall be deemed to grant to either
Party any right or license under any Technology (including, without limitation,
any patents, patent applications, know-how, technology, inventions or other
intellectual property) of the other Party.

 

11.

TERM AND TERMINATION

 

11.1                            Term. This Agreement shall commence as of the
Effective Date and, unless earlier terminated in accordance with this Section 11
or extended by written agreement of both Parties, shall continue in effect for a
period of four (4) years and shall automatically renew for successive two (2)
year periods unless either Party gives written notice of non-renewal at least
six (6) months prior to the end of the term then in effect (the “Term”).

 

11.2Termination by Progenics.

 

(a)          Without limiting Progenics’ rights under Section 11.3, Progenics
may terminate this Agreement by giving written notice to INIS in the event that
the construction and commissioning of the Dedicated Facility (including
achievement of all Azedra® Milestones 1 through 6 under INIS's control) have not
been completed by December 31, 2019.

 

(b)           Progenics may terminate this Agreement with respect to any Product
in the event that (i) Progenics determines that market or other conditions are
such that the development or commercialization of such Product is economically
unviable or Progenics has realized a negative margin with respect to such
Product or (ii) such Product is withdrawn from the market, in the case of an FDA
approved product, or testing of such Product is terminated, in the case of an
unapproved drug. Progenics shall provide written notification to INIS of
Progenics’ intent to terminate this Agreement with respect to a Product pursuant
to this Section 11.2(b) and the termination date with respect to such Product
shall be effective one hundred twenty (120) days after such notification, or
such later date that Progenics may elect in its sole option.

 

11.3                            Termination for Breach. Either Party may
terminate this Agreement in the event of a material breach by the other Party,
provided the breaching Party fails to cure such breach within sixty (60) days
(or thirty (30) days with respect to a failure by a Party to pay any amounts
hereunder when due other than with respect to amounts which such Party, in good
faith, disputes are due to the other Party) after receipt of written notice from
the non-breaching Party describing the nature of the breach.

 



20 

 

 

 

11.4Insolvency, etc.

 

(a)           This Agreement may, at the terminating Party’s option, be
terminated by either Party if the other Party becomes insolvent, files or has
filed against it a petition under any insolvency law of any jurisdiction (and in
the case the petition is filed against it, the petition is dismissed within
sixty (60) days)), makes an assignment for the benefit of creditors, or if a
receiver, trustee or similar agent is appointed with respect to any property or
business of the other Party.

 

(b)          All rights and licenses granted by INIS under or pursuant to this
Agreement are licenses of rights to "intellectual property" as defined in
Section 365(n) of Title 11 of the United States Code (“Title 11”). INIS agrees
that Progenics, as licensee of such rights under this Agreement shall retain and
may fully exercise all of its rights and elections under Title 11. INIS agrees
to create and maintain current copies or, if not amenable to copying, detailed
descriptions or other appropriate embodiments, to the extent feasible, of all
such intellectual property. If a case is commenced by or against INIS under
Title 11, INIS (in any capacity, including debtor-in• possession) and its
successors and assigns (including, without limitation, a Title 11 trustee)
shall: 

 

request:

(i)               as Progenics may elect in a written request, immediately upon
such

 

(A)            perform all of the obligations provided in this Agreement to be
performed by INIS including, where applicable and without limitation, providing
to Progenics portions of such intellectual property (including embodiments
thereof) held by INIS and such successors and assigns or otherwise available to
them; and/or

 

(B)            provide to Progenics all such intellectual property (including
all embodiments thereof to the extent provided by applicable non-bankruptcy law
and this Agreement) held by INIS and such successors and assigns or otherwise
available to them; and

 

(ii)             not interfere with the rights of Progenics under this
Agreement, or any agreement supplemental hereto, to such intellectual property
(including such embodiments), including any right to obtain such intellectual
property (or such embodiments) from another entity, to the extent provided in
Section 365(n) of Title 11.

 

(c)            Rights to Intellectual Property. If (i) a Title 11 case is
commenced by or against INIS, (ii) this Agreement is rejected as provided in
Title 11, and (iii) Progenics elects to retain its rights under this Agreement
as provided in Title 11, then INIS (in any capacity, including
debtor-in-possession) and its successors and assigns (including, without
limitation, a

 



21 

 

 

Title 11 trustee) shall provide to Progenics all such intellectual property
(including all embodiments thereof) held by INIS and such successors and
assigns, or otherwise available to them, immediately upon Progenics’ written
request. Whenever INIS or any of its successors or assigns provides to Progenics
any of the intellectual property licensed under this Agreement (or any
embodiment thereof to the extent provided by applicable non-bankruptcy law and
this Agreement) pursuant to this Section 11.4, Progenics shall have the right to
perform the obligations of INIS under this Agreement with respect to such
intellectual property, but neither such provision nor such performance by
Progenics shall release INIS from any such obligation or liability for failing
to perform it.

 

(d)                     Additional Rights. All rights, powers and remedies of
Progenics provided herein are in addition to and not in substitution for any and
all other rights, powers and remedies now or hereafter existing at law or in
equity (including, without limitation, Title 11) in the event of the
commencement of a Title 11 case by or against INIS. Progenics, in addition to
the rights, power and remedies expressly provided herein, shall be entitled to
exercise all other such rights and powers and resort to all other such remedies
as may now or hereafter exist at law or in equity (including, without
limitation, Title 11) in such event. The Parties agree that they intend the
foregoing rights to extend to the maximum extent permitted by law, including,
without limitation, for purposes of Title 11:

 

(i)                                                 the right of access to any
intellectual property (including all embodiments thereof) of INIS, or any Third
Party with whom INIS contracts to perform an obligation of INIS under this
Agreement, and, in the case of the Third Party, which is necessary for the
development and manufacture of the Product; and

 

(ii)the right to contract directly with any Third Party to complete the

contracted work.

 

11.5                                    Return of Confidential Information. Upon
any expiration or termination of this Agreement, but subject to the license
grant by INIS to Progenics set forth in Section 10.4(b), each Party shall cease
to use all Confidential Information of the other Party. Upon thirty (30) days of
written request from a Party, the other Party shall deliver to the requesting
Party, all Confidential Information of the requesting Party except for any
documents or records that the Party is required to retain by applicable Law. In
the event of termination of this Agreement as to any but not all of the Products
pursuant to Section 11.2(b), then the provisions of this Section

11.5           shall apply only to Confidential Information specifically
relating to the Products with respect to which such termination occurred.

 

11.6License Grant.

 

(a)                                             In the event of any termination
hereunder (other than by INIS pursuant to Section 11.3 or 11.4) then, effective
immediately upon such termination, INIS shall grant to Progenics, and shall
automatically be deemed to have granted to Progenics:

 

(i)                                                 a non-terminable,
irrevocable, perpetual, exclusive, fully paid up, royalty-free, worldwide,
transferable, license (with a right to sublicense) to any and all INIS
Technology necessary or useful to enable Progenics or its designee to
Manufacture and supply the Products and otherwise carry out INIS’ obligations
under this Agreement; and

 

(ii)                                              a non-terminable, irrevocable,
perpetual, non-exclusive, fully paid up, royalty-free, worldwide, transferable,
license (with a right to sublicense) to any and all INIS Technology that INIS
incorporates into any Manufacturing process or otherwise uses in performing
Manufacturing or other services for Progenics, or that is necessary for the
development or manufacturing of the Products or

 



22 

 

 

 

  to make, have made, use, sell and have sold the Products.

 

11.7                  Survival. Termination or expiration of this Agreement will
not affect any rights and obligations of the Parties that arose prior to such
termination or expiration, but neither Party shall be liable for or have any
obligation to pay any amount or payment accruing or becoming payable under this
Agreement after the date of termination or expiration of this Agreement. In
addition, Sections 5.3(b), 5.5, 8.6, 8.7, 10, 11.4(b), 11.5, 11.6, 11.7, 12, 13
and 14 shall survive termination or expiration of this Agreement.

 

12.

INDEMNIFICATION AND INSURANCE

 

12.1            INIS Indemnification. In addition to other remedies provided by
INIS or available to Progenics under this Agreement or applicable Law, INIS
shall indemnify, defend and hold harmless Progenics, its Affiliates and its and
their respective past, present and future directors, officers, employees,
contractors, agents and representatives (each, an “Progenics Indemnified Party”)
from and against all losses, liabilities, damages, fines, penalties,
forfeitures, judgments, arbitral awards, amounts paid in settlement, costs and
expenses (including, reasonable attorneys’ fees) (collectively, “Losses”)
arising out of any Third Party claims, proceedings or investigations (“Third
Party Claims”) that such Progenics Indemnified Parties may incur as a result of
(i) any material breach by INIS of any of its representations, warranties,
covenants, agreements or obligations under this Agreement (including, for the
avoidance of doubt, the failure of the Product delivered by INIS hereunder to
meet the representations and warranties set forth in this Agreement), (ii) the
negligence or willful misconduct of any INIS Indemnified Party, or (iii) a claim
by a Third Party that the use of any INIS Technology in the Manufacture of
Product or the performance by INIS of any of activities contemplated by this
Agreement infringes or misappropriates such Third Party’s intellectual property
rights; provided, however, that INIS’ obligations pursuant to this Section 12.1
shall not apply to the extent that Progenics has an indemnity obligation with
respect thereto pursuant to Section 12.2.

 

12.2             Progenics Indemnification. In addition to other remedies
provided by Progenics or available to INIS under this Agreement or applicable
Law, Progenics shall indemnify, defend and hold harmless INIS, its Affiliates
and its and their respective past, present and future directors, officers,
employees, contractors, agents and representatives (each, a “INIS Indemnified
Party”) from and against all Losses arising out of any Third Party Claims that
such INIS Indemnified Parties may incur as a result of (i) any material breach
by Progenics of any of its representations, warranties, covenants, agreements or
obligations under this Agreement, (ii) the negligence or willful misconduct of
any Progenics Indemnified Party, or (iii) a claim by a Third Party that the use
of any Progenics Technology in the Manufacture of Product or the performance by
Progenics of any activities contemplated by this Agreement infringes or
misappropriates such Third Party’s intellectual property rights; provided,
however, that Progenics’ obligations pursuant to this Section 12.2 shall not
apply to the extent that INIS has an indemnity obligation with respect thereto
pursuant to Section 12.1.

 

12.3Third Party Claims.

 

(a)           If any Third Party notifies an Indemnified Party with respect to
any matter which may give rise to a claim for Losses against the Indemnifying
Party under Section 12.1 or Section 12.2, as applicable, then the Indemnified
Party shall promptly give written notice to the Indemnifying Party; provided,
however, that no delay on the part of the Indemnified Party in notifying the
Indemnifying Party shall relieve the Indemnifying Party from any obligation
under this Section 12, except and only to the extent such delay actually
prejudices the Indemnifying Party.

 

(b)           The Indemnifying Party shall be entitled to participate in the
defense of any Third-

 

23 

 

 



Party Claim that is the subject of a notice given by an Indemnified Party
pursuant to Section 12.3(a). In addition, the Indemnifying Party shall have the
right to defend the Indemnified Party against the Third Party Claim with counsel
of its choice reasonably satisfactory to the Indemnified Party so long as (i)
the Indemnifying Party gives written notice to the Indemnified Party of its
assumption of control and defense of the Third Party Claim within fifteen (15)
Business Days after the Indemnified Party has given notice of the Third Party
Claim to the Indemnifying Party, (ii) the Indemnifying Party provides the
Indemnified Party with evidence reasonably acceptable to the Indemnified Party
that such Indemnifying Party has and will have adequate financial resources to
defend against the Third Party Claim and fulfill its indemnification obligations
hereunder, (iii) the Third Party Claim involves primarily money damages and does
not seek any material injunction or other material equitable relief against the
Indemnified Party, (iv) the Third Party Claim does not relate to or otherwise
arise in connection with any criminal or regulatory enforcement action, and (v)
the Indemnifying Party conducts the defense of the Third Party Claim in good
faith and with reasonable diligence. The Indemnified Party may retain separate
co-counsel at its own cost and expense and participate in the defense of the
Third-Party Claim. Notwithstanding anything to the contrary contained herein,
whether or not an Indemnifying Party assumes the defense of any Third Party
Claim hereunder shall not constitute a presumption or omission with respect to
whether the Losses related to such Third- Party Claim are, in fact, subject to
indemnification hereunder.

 

(c)            The Indemnifying Party may not consent to the entry of any
judgment or enter into any compromise or settlement with respect to the Third
Party Claim without the prior written consent of the Indemnified Party unless
such judgment, compromise or settlement provides for the payment by the
Indemnifying Party of money as sole relief for the claimant, (ii) results in the
full and general release of the Indemnified Parties from all liabilities arising
or relating to, or in connection with, the Third Party Claim, and (iii) involves
no finding or admission of any violation of legal requirements or the rights of
any Person and no material adverse effect on any other claims that may be made
against any Indemnified Party.

 

(d)         The Indemnified Party may not consent to the entry of any judgment
or enter into any compromise or settlement with respect to a Third-Party Claim
with respect to which indemnification is being sought hereunder without the
prior written consent of the Indemnifying Party. If the Indemnifying Party does
not assume the control and defense of a Third Party Claim under Section 12.3(b),
the Indemnified Party may defend such Third Party Claim and seek indemnification
hereunder from the Indemnifying Party for any Losses associated therewith,
including by providing reasonable access to applicable personnel and books and
records. The Indemnifying Party or the Indemnified Party, as the case may be,
shall at all times use reasonable efforts to keep the other reasonably apprised
of the status of the defense of any Third-Party Claim and to cooperate in good
faith with each other with respect to the defense of any such matter.

 

12.4         Consequential Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, IN NO EVENT SHALL EITHER PARTY OR ITS AFFILIATES OR ANY OF
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS BE LIABLE TO THE OTHER
PARTY UNDER ANY THEORY, INCLUDING NEGLIGENCE, FOR SPECIAL, INCIDENTAL,
CONSEQUENTIAL, INDIRECT, PUNITIVE OR EXEMPLARY DAMAGES, WHETHER IN CONTRACT OR
TORT LAW (INCLUDING STRICT LIABILITY AND NEGLIGENCE) SUCH AS, BUT NOT LIMITED
TO, LOSS OF USE, REVENUE, PROFIT, BUSINESS OPPORTUNITIES AND THE LIKE,
DEPRECIATION OR DIMINUTION IN VALUE, EVEN IF SUCH PARTY HAD BEEN ADVISED, OR
KNEW OR SHOULD HAVE KNOWN OF THE POSSIBILITY OF SUCH DAMAGES; PROVIDED THAT THE
FOREGOING LIMITATIONS OF LIABILITY SHALL NOT APPLY TO ANY (I) CLAIMS ARISING
FROM A PARTY’S BREACH OF OBLIGATIONS UNDER SECTION 13 (CONFIDENTIALITY), OR (II)
ANY SUCH DAMAGES PAYABLE TO A THIRD PARTY PURSUANT TO A THIRD PARTY CLAIM THAT
GIVES RISE TO AN INDEMNIFICATION OBLIGATION HEREUNDER.

 



24 

 

 

 

12.5           Insurance. At all times during the Term and for a period of three
(3) years thereafter, each Party shall:

 

[**]

 

Each Party shall obtain the insurance policies described in this Section 12.5
from nationally known and reputable commercial insurers. Each Party shall list
the other Party as an additional insured on such policies. For the avoidance of
doubt, the minimum insurance limits in no way limits the liability of each
Party.

 

13.

CONFIDENTIALITY

 

13.1                                          General. Pursuant to the terms of
this Agreement, each of INIS and Progenics (in such capacity, the “Disclosing
Party”) may disclose to the other Party, and to its Affiliates and to their
respective officers, directors, employees, agents and/or representatives (in
such capacity, the “Receiving Party”) certain secret, confidential or
proprietary data, trade secrets, know-how, intellectual property and related
information, including operating methods and procedures, marketing,
Manufacturing, distribution and sales methods and systems, sales figures,
pricing policies and price lists and other business information (“Confidential
Information”). The Receiving Party shall make no use of any Confidential
Information of the Disclosing Party except in the exercise of its rights and the
performance of its obligations set forth in this Agreement. The Receiving Party
(a) shall keep and hold as confidential, and shall cause its officers,
directors, employees, agents and representatives to keep and hold as
confidential, all Confidential Information of the Disclosing Party, and (b)
shall not disclose, and shall cause its officers, directors, employees, agents
and representatives not to disclose, any Confidential Information of the
Disclosing Party to any Third Party; provided, however, that INIS shall have the
right to disclose Confidential Information of Progenics to Third Parties
involved in the Manufacturing, to the extent necessary for such Third Parties to
perform their respective Manufacturing obligations. Confidential Information
disclosed by the Disclosing Party shall remain the sole and absolute property of
the Disclosing Party, subject to the rights granted in this Agreement.

 

13.2                                          Exceptions. The above restrictions
on the use and disclosure of Confidential Information shall not apply to any
information which (a) is already known to the Receiving Party at the time of
disclosure by the Disclosing Party, as demonstrated by competent proof (other
than as a result of prior disclosure under any agreement between or among the
Parties with respect to confidentiality), (b) is or becomes generally available
to the public other than through any act or omission of the Receiving Party in
breach of this Agreement, (c) is acquired by the Receiving Party from a Third
Party who is not, directly or indirectly, under an obligation of confidentiality
to the Disclosing Party with respect to same, or (d) is developed independently
by the Receiving Party without use, direct or indirect, of information that is
required to be held confidential under this Agreement. In addition, nothing in
this Section 13 shall be interpreted to limit the ability of any Party to use or
disclose its own Confidential Information in any manner or to any other Person.

 

13.3                                       Permitted Disclosures. It shall not
be a breach of Section 13.1 if a Receiving Party discloses Confidential
Information of a Disclosing Party (a) pursuant to requirement of applicable Law
or a Regulatory Authority, or (b) in a judicial, administrative or arbitration
proceeding to enforce such Party’s rights under this Agreement. In such event,
the Receiving Party shall (i) provide the Disclosing Party with as much advance
written notice as possible of the required disclosure, (ii) reasonably cooperate
with the Disclosing Party in any attempt to prevent or limit the disclosure, and
(iii) limit disclosure, if any, to the specific purpose at issue. Additionally,
either Party may make any disclosures that its legal advisor determines are
required to make in connection with the Securities Exchanges Rules.

 

25 

 

 

 

13.4     Confidential Terms. Each Party acknowledges and agrees that the terms
and conditions of this Agreement shall be considered Confidential Information of
each Party and shall be treated accordingly. Notwithstanding the foregoing, each
Party acknowledges and agrees that the other may be required to disclose some or
all of the information included in this Agreement in order to comply with its
obligations under securities Laws or the rules or regulations of any securities
exchange or market on which the Disclosing Party’s or its Affiliate’s stock is
traded, and hereby consents to such disclosure to the extent deemed necessary by
its respective counsel (but only after consulting with the other to the extent
practicable, including with respect to the propriety and practicality of seeking
confidential treatment of any aspects of such information).

 

13.5      Equitable Remedies. Each Party specifically recognizes that any breach
by it of this Section 13 may cause irreparable injury to the other Party and
that actual damages may be difficult to ascertain, and in any event, may be
inadequate. Accordingly, (and without limiting the availability of legal or
equitable, including injunctive, remedies under any other provisions of this
Agreement), each Party agrees that in the event of any such breach, the other
Party shall be entitled to seek, by way of private litigation in the first
instance, injunctive relief and such other legal and equitable remedies as may
be available.

 

13.6                                                                  Publicity.
Unless otherwise required by a Law, no Party or its Affiliate shall make any
public announcements in respect of this Agreement or the transactions
contemplated hereby or otherwise communicate with any news media without the
prior written consent of the other Party (which consent shall not be
unreasonably withheld, conditioned or delayed), and the Parties shall reasonably
cooperate as to the timing and contents of any such announcement.

 

14.

MISCELLANEOUS

 

14.1                  Independent Contractor. Neither INIS nor Progenics,
together in each case with their respective employees or representatives, are
under any circumstances to be considered as employees or agents or
representatives of the other by virtue of this Agreement, and neither shall have
the authority or power to bind the other or contract in the other’s name.

 

14.2                   Notices. Any notice or other communication required or
permitted hereunder shall be in writing and shall be deemed given when so
delivered in person, by reputable overnight courier, by facsimile transmission
(with receipt confirmed by automatic transmission report) or two (2) Business
Days after being sent by registered or certified mail (postage prepaid, return
receipt requested), as follows:

 

if to Progenics, to:

 

Progenics Pharmaceuticals, Inc. 1 World Trade Center

47th Floor, Suite J New York, NY 10007

Attention: Head of Manufacturing Facsimile: 646-707-3626

 

with a copy to:

 

Progenics Pharmaceuticals, Inc. 1 World Trade Center

47th Floor, Suite J New York, NY 10007 Attention: CEO

 

26 

 

 

  

Facsimile: 646-707-3626 if to INIS, to:

International Isotopes Inc.

4137 Commerce Circle Idaho Falls, Idaho 83401

Attn: Radiopharmaceutical Production Manager with a copy to:

International Isotopes Inc.

4137 Commerce Circle Idaho Falls, Idaho 83401 Attn: Steve Laflin, CEO

 

Either Party may by notice given in accordance with this Section 14.2 to the
other Party designate another address or person for receipt of notices
hereunder.

 

14.3                    Amendment; Waiver. This Agreement may not be amended
except by an instrument signed by each of the Parties hereto. Any Party hereto
may (a) extend the time for the performance of any of the obligations or other
acts of another Party hereto or (b) waive compliance with any of the agreements
of another Party or any conditions to its own obligations, in each case only to
the extent such obligations, agreements, or conditions are intended for its
benefit; provided, however, that any such extension or waiver shall be binding
upon a Party only if such extension or waiver is set forth in a writing executed
by such Party.

 

14.4                    Entire Agreement. This Agreement and the Quality
Agreement contain the entire agreement between the Parties with respect to the
subject matter hereof and supersede all prior agreements, written or oral among
the Parties thereto.

 

14.5Dispute Resolution; Governing Law; Jurisdiction.

 

(a)          Resolution. In the event of a dispute regarding payment or the
performance of obligations pursuant to this Agreement (each, a “Dispute”), the
Parties shall endeavor to negotiate in good faith an agreeable solution. If
after ten (10) Business Days following receipt of a Party’s written notification
of a Dispute such Dispute has not been resolved, the Dispute shall be brought to
the attention of the CEO of each Party and such CEO or his/her designee will
negotiate in good faith to define and implement a final resolution. The intent
of this Section 14.5 is to encourage the Parties to work together to resolve any
Dispute without having to rely on arbitration or any other legal proceeding.
However, nothing in this Section 14.5 shall prevent or inhibit either Party to
institute any other action (including seeking injunctive relief). This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York (without giving effect to any conflicts of law principles that require
the application of the law of a different state).

 

(b)          Jurisdiction. The Parties hereby irrevocably and unconditionally
consent to the exclusive jurisdiction of the federal and state courts sitting in
New York County, State of New York, for any action, suit or proceeding (other
than appeals therefrom) arising out of or relating to this Agreement, and agree
not to commence any action, suit or proceeding (other than appeals therefrom)
related thereto except in such courts. The Parties irrevocably and
unconditionally waive their right to a jury trial.

 

(c)           Venue. The Parties hereby irrevocably and unconditionally waive
any objection to the laying of venue of any action, suit or proceeding (other
than appeals therefrom) arising out of or relating to this Agreement in the
federal or state courts sitting in New York County, State of New York, and
hereby

 



27 

 

 

 

further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.

 

(d)          Service. Each Party agrees that service of any process, summons,
notice or document by registered mail to its address set forth in Section 14.2
shall be effective service of process for any action, suit or proceeding brought
against it under this Agreement in any such court.

 

14.6           Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors and
permitted assigns. Neither INIS nor Progenics may assign any of its rights or
delegate any of its liabilities or obligations hereunder without the prior
written consent of the other; provided, that no prior consent shall be required
(a) in connection with an assignment by Progenics of all or substantially all of
its business or assets relating to the Products, whether by merger,
reorganization, acquisition, sale, strategic transaction or otherwise, or (iii)
in connection with an assignment by Progenics to its Affiliate; provided that
Progenics shall remain jointly and severally liable with such Affiliate in
respect of all obligations so assigned. Any attempt to assign this Agreement in
violation of this Section 14.6 shall be void.

 

14.7           No Third-Party Beneficiaries. Nothing in this Agreement, express
or implied, is intended to or shall confer upon any Person other than the
Parties and their respective successors and permitted assigns any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.

 

14.8           Section Headings; Construction; Interpretation. The headings of
Sections in this Agreement are provided for convenience only and will not affect
its construction or interpretation. All references to “Section” or “Sections”
refer to the corresponding Section or Sections of this Agreement. All schedules
and exhibits attached to this Agreement constitute an integral part of this
Agreement and are incorporated herein. Unless the context of this Agreement
clearly requires otherwise, (a) the singular shall include the plural and the
plural shall include the singular wherever and as often as may be appropriate;
(b) the masculine shall include the feminine and the feminine shall include the
masculine wherever or as often as may be appropriate; (c) the words “include”
and “including” shall mean “including without limitation”, and (d) the words
“hereof,” “herein,” “hereunder,” and similar terms in this Agreement shall refer
to this Agreement as a whole and not to any particular section or article in
which such words appear.

 

14.9           Counterparts. This Agreement may be executed in counterparts and
such counterparts may be delivered in electronic format (including by fax and
email). Such delivery of counterparts shall be conclusive evidence of the intent
to be bound hereby and each such counterpart and copies produced therefrom shall
have the same effect as an original. To the extent applicable, the foregoing
constitutes the election of the Parties to invoke any applicable Law authorizing
electronic signatures.

 

14.10        Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable. The
Parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the economic, business and other purposes of such invalid or
unenforceable provision.

 

14.11        Rules of Construction. The Parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or ruling
of construction providing that ambiguities in an agreement or other document
will be construed against the Party drafting such agreement or document.

 

14.12        Waiver of Jury Trial. EACH OF PROGENICS AND INIS HEREBY IRREVOCABLY
WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR

 



28 

 

 

  

COUNTERCLAIM (WHETHER BASED IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENT OR ACTION RELATED HERETO OR THERETO.

 

14.13        Expenses. Except as expressly set forth herein, each Party hereto
shall bear all fees and expenses incurred by such Party in connection with,
relating to or arising out of the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby,
including attorneys’, accountants’ and other professional fees and expenses.

 

14.14        No Implied Waivers; Rights Cumulative. No failure on the part of
INIS or Progenics to exercise and no delay in exercising any right, power,
remedy or privilege under this Agreement, or provided by statute or at law or in
equity or otherwise, including the right or power to terminate this Agreement,
shall impair, prejudice or constitute a waiver of any such right, power, remedy
or privilege or be construed as a waiver of any breach of this Agreement or as
an acquiescence therein, nor shall any single or partial exercise of any such
right, power, remedy or privilege preclude any other or further exercise thereof
or the exercise of any other right, power, remedy or privilege.

 

14.15        Force Majeure. Neither Party shall be liable or responsible to the
other Party, nor be deemed to have defaulted under or breached this Agreement,
for any failure or delay in fulfilling or performing any term of this Agreement
if such failure or delay is caused by or results from force majeure events
outside of the reasonable control of such Party, including without limitation
(i) acts of nature; (ii) flood, fire, earthquake or explosion; (iii) war,
invasion, hostilities (whether war is declared or not), terrorist threats or
acts, riot or other civil unrest; (iv) requirements of law applicable generally
and not specific to such Party; (v) actions, embargoes or blockades in effect on
or after the date of this Agreement; (vi) action by any governmental authority
(whether or not having the effect of law) applicable generally and not specific
to such Party; (vii) national or regional emergency; (viii) strikes, labor
stoppages or slowdowns or other industrial disturbances; (ix) shortages of or
delays in receiving raw materials; or (x) shortage of adequate power or
transportation facilities (each, a “Force Majeure Event”). Notwithstanding the
foregoing, the occurrence of a Force Majeure Event shall not excuse the
performance of any obligations under this Agreement but shall merely suspend
such performance during the continuation of the Force Majeure Event.

 

[Remainder of page intentionally left blank]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

29 

 

 



  

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered as of the date first stated above.

 



INTERNATIONAL ISOTOPES INC.         By: /s/ Steve Laflin Name: Steve Laflin
Title:   CEO         PROGENICS PHARMACEUTICALS, INC.         By: /s/ Patrick
Fabbio Name:  Patrick Fabbio Title:  CFO




 

 

 

 

 

 

 

 

 

 

 

30

 